Baker, J.
(dissenting) — I respectfully dissent.
Appellant was stopped for a very minor traffic violation. Although there was no apparent reason to do so, the officer exercised his prerogative to require the appellant to exit his *163vehicle. The appellant did so, in a very cooperative manner. There was nothing whatsoever suspicious about his conduct.
The officer then proceeded to search the appellant. At that point, there was no indication that the appellant was going to be taken into custody and. transported. Therefore, there was no valid concern for officer safety related to custodial transportation. Nor did the nature of the traffic infraction for which the appellant was stopped provide any concern for officer safety. The only basis for the search was the officer's knowledge that appellant had previously been arrested on an unknown felony warrant, at which time the appellant had again been very cooperative, but was seen to have a holster and bullets in his truck, indicating probable possession of a handgun, although no such weapon was ever seen. There was no indication at this time or at the time of prior contact that the appellant illegally owned, illegally possessed or had illegally used a weapon.
Thus, the officer on this occasion was left with nothing more than a suspicion that the defendant at one time owned or had access to a weapon. Such generalized suspicion cannot possibly provide the necessary basis for a reasonable belief that the defendant was armed and presently dangerous on this occasion. See State v. Smith, 102 Wn.2d 449, 452, 688 P.2d 146 (1984); State v. Sweet, 44 Wn. App. 226, 233-34, 721 P.2d 560, review denied, 107 Wn.2d 1001 (1986).
The law does not, and in my opinion should not, allow the police to have carte blanche discretion to search a citizen whenever a valid police-citizen contact is in progress. If mere known or suspected ownership of a gun were sufficient cause to justify searching a detainee, there are areas of this state where a high percentage of the citizenry could be subjected to such searches any time a valid stop occurred — even, as in this case, if the stop is for a broken taillight. I am convinced that our focus must continue to be not upon possible ownership of a weapon, but upon other specific and articulable factors in the confrontation which reasonably lead to a concern that the detainee is presently armed and dangerous. Our fundamental right of privacy demands no *164less. Terry v. Ohio, 392 U.S. 1, 21-22, 27, 20 L. Ed. 2d 889, 88 S. Ct. 1868, 1880, 1883 (1968).
I readily concede that the nature of the crime for which the person is being stopped — even on an investigatory basis — may provide the necessary support for a decision to perform a protective frisk for weapons. The stop that was involved in this case, however, is at the opposite end of that spectrum.
I would reverse, and therefore respectfully dissent.
Review granted at 120 Wn.2d 1006 (1992).